DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanic (US 20050134054 A1).
Regarding claim 1, Stefanic teaches a closure latch assembly for a closure panel of a motor vehicle, comprising: a latch mechanism (3, 4) operable in a first state to locate the closure panel in a first position (fig. 3) and in a second state to locate the closure panel in a second position (fig. 4); a power actuator (5, 8) including an actuatable mechanism (7), an electric motor (5) having a rotary motor shaft (8), and a reset mechanism (14, 6, 17), the actuatable mechanism being operable in a non-actuated state to permit the latch mechanism to operate in its first state (fig. 3) and in an actuated state to shift the latch mechanism from its first state into its second state (fig. 3 - fig. 4), the electric motor being operable in a power-on state to drive the rotary motor shaft in an actuation direction for causing the actuatable mechanism to shift from its non-actuated state into its actuated state (para. 0044), the reset mechanism operatively connected to the motor shaft (8) and being shifted into a spring-loaded state in response to rotation of the motor shaft in the actuation direction from a first position to a second position (fig. 3- fig. 4), the reset mechanism being shifted from its spring-loaded state into a spring-released state when the actuatable mechanism is in its actuated state and the electric motor is shifted into a power-off state (para. 0049), wherein the reset mechanism is operable in its spring-released state to exert a reset torque to the motor shaft for causing the motor shaft to rotate in a reset direction from its second position back to its first position so as to reset the actuatable mechanism in its non-actuated state for providing a spring-assisted non-powered reset function (para. 0049).
	Regarding claim 2, Stefanic teaches the closure latch assembly of Claim 1, wherein the actuatable mechanism (7) is a latch release mechanism that is operable in its non-actuated state to maintain the latch mechanism in either of its first state, wherein the first state is a latched state (fig. 4), and its second state, wherein the second state is an unlatched state, wherein the latch release mechanism is further operable in its actuated state to mechanically shift the latch mechanism from its latched state into its unlatched state (fig. 2 - fig. 3), wherein the latch mechanism is operable in its latched state to hold the closure panel in its first position, wherein the first position is a closed position, and is further operable in its unlatched state to permit movement of the closure panel to its second position, wherein the second position is an open position, wherein shifting of the reset mechanism from its spring-released state (fig. 2) to its spring-loaded state (fig. 3) occurs in response to the electric motor operating in its power-on state to drive the motor shaft from its first position into its second position (para. 0044), and wherein shifting of the reset mechanism from its spring-loaded state to its spring-released state permits the reset torque to be exerted on the motor shaft and cause the motor shaft to rotate from its second position to its first position while the electric motor is maintained in its power-off state (para. 0049).
	
	Regarding claim 5, Stefanic teaches the closure latch assembly of claim 1, wherein the reset mechanism (14, 6, 7) is a spring-loaded pulley system coupled to the motor shaft (8) of the electric motor (5).  
	Regarding claim 6, Stefanic teaches the closure latch assembly of claim 5, wherein the spring-loaded pulley system is connected to a shaft extension segment (end of 8) of the motor shaft (8).  
	Regarding claim 7, Stefanic teaches the closure latch assembly of claim 5, wherein the spring-loaded pulley system includes a pulley (17), a drive cable (6) connecting the pulley to the motor shaft, and a reset spring (14) acting on the pulley and configured to exert a reset torque causing the motor shaft to be biased for rotation in the reset direction (para. 0049).  
Regarding claim 8, Stefanic teaches the closure latch assembly of claim 7, wherein the reset spring is a coil spring (14) acting between the pulley (acts on pulley through 7) and a stationary member (pivot axis of ratchet 4).  
Regarding claim 9, Stefanic teaches the closure latch assembly of claim 1, wherein the reset mechanism is operatively connected to the motor shaft (8) by a drive cable (6).
Regarding claim 10, Stefanic teaches a power actuator for a closure latch assembly having a latch mechanism (3, 4) operable in a first state to locate a closure panel in a first position (fig. 3) and in a second state to locate the closure panel in a second position (fig. 4) the power actuator (5, 8) including an actuatable mechanism (7), an electric motor (5) having a rotary motor shaft (8), and a reset mechanism (14, 6, 17), the actuatable mechanism being operable in a non-actuated state to permit the latch mechanism to operate in its first state (fig. 3) and in an actuated state to shift the latch mechanism from its first state into its second state (fig. 3 - fig. 4), the electric motor being operable in a power-on state to drive the rotary motor shaft in an actuation direction for causing the actuatable mechanism to shift from its non-actuated state into its actuated state (para. 0044), the reset mechanism operatively connected to the motor shaft (8) and being shifted into a spring-loaded state in response to rotation of the motor shaft in the actuation direction from a first position to a second position (fig. 3- fig. 4), the reset mechanism being shifted from its spring-loaded state into a spring-released state when the actuatable mechanism is in its actuated state and the electric motor is shifted into a power-off state (para. 0049), wherein the reset mechanism is operable in its spring-released state to exert a reset torque to the motor shaft for causing the motor shaft to rotate in a reset direction from its second position back to its first position so as to reset the actuatable mechanism in its non-actuated state for providing a spring-assisted non-powered reset function (para. 0049).
Regarding claim 11, Stefanic teaches the power actuator of Claim 10, wherein the actuatable mechanism (7) is a latch release mechanism that is operable in its non-actuated state to maintain the latch mechanism in either of its first state, wherein the first state is a latched state (fig. 4), and its second state, wherein the second state is an unlatched state, wherein the latch release mechanism is further operable in its actuated state to mechanically shift the latch mechanism from its latched state into its unlatched state (fig. 2 - fig. 3), wherein the latch mechanism is operable in its latched state to hold the closure panel in its first position, wherein the first position is a closed position, and is further operable in its unlatched state to permit movement of the closure panel to its second position, wherein the second position is an open position, wherein shifting of the reset mechanism from its spring-released state (fig. 2) to its spring-loaded state (fig. 3) occurs in response to the electric motor operating in its power-on state to drive the motor shaft from its first position into its second position (para. 0044), and wherein shifting of the reset mechanism from its spring-loaded state to its spring-released state permits the reset torque to be exerted on the motor shaft and cause the motor shaft to rotate from its second position to its first position while the electric motor is maintained in its power-off state (para. 0049).
Regarding claim 14, Stefanic teaches the power actuator of claim 10, wherein the reset mechanism (14, 6, 7) is a spring-loaded pulley system coupled to the motor shaft (8) of the electric motor (5).  
Regarding claim 15, Stefanic teaches the power actuator of claim 14, wherein the spring-loaded pulley system is connected to a shaft extension segment (end of 8) of the motor shaft (8).  
Regarding claim 16, Stefanic teaches the power actuator of claim 14, wherein the spring-loaded pulley system includes a pulley (17), a drive cable (6) connecting the pulley to the motor shaft, and a reset spring (14) acting on the pulley and configured to exert a reset torque causing the motor shaft to be biased for rotation in the reset direction (para. 0049).  
Regarding claim 17, Stefanic teaches the power actuator of claim 10, wherein the reset mechanism is operatively connected to the motor shaft (8) by a drive cable (6).
Regarding claim 18, Stefanic teaches a non-powered motor reset mechanism for use in a closure latch assembly for a closure panel of a motor vehicle, the non-powered motor reset mechanism comprising: a power actuator (5, 8, 7) including an actuatable mechanism (7); an electric motor (5) operable in a first rotational direction from a non-actuation position to an actuated position to actuate the actuatable mechanism (para. 0044) and operable in a second rotational direction from the actuated position to the non-actuated position to reset the actuatable mechanism (para. 0049); a rotatable pulley unit (17) operatively coupled to the electric motor, wherein the rotatable pulley unit has a rest position and a loaded position, wherein the rotatable pulley has a bias toward the rest position (bias by spring 14); a drive cable (6) coupled to the pulley unit (17) and configured to be wound and unwound from the pulley unit in response to rotation of the pulley unit (para. 0043), wherein the drive cable is further attached to the electric motor; wherein, in response to actuation of the motor, rotation of the motor in the first rotational direction causes rotation of the pulley unit toward the loaded position and unwinds the drive cable from the pulley unit and increases a tension on the drive cable and the bias of the pulley unit (para. 0044); wherein, in response to ceasing actuation of the motor, the bias of the pulley unit causes rotation of the motor in second rotational direction and winds the drive cable on the pulley unit (para. 0049).
Regarding claim 19, Stefanic teaches the non-powered reset mechanism of claim 18, wherein the pulley unit includes a spring (14) attached thereto, wherein the spring biases the pulley unit toward the rest position, wherein the spring provides a biasing force when the pulley unit is in the rest position (para. 0049).  
Regarding claim 20, Stefanic teaches the non-powered reset mechanism of claim 18, wherein the drive cable is coupled to a shaft extension of the motor (8), wherein rotation of the motor winds the drive cable around the shaft extension and unwinds the drive cable from the pulley unit (para. 0046).  
Regarding claim 21, Stefanic teaches the non-powered reset mechanism of claim 20, wherein a diameter of the pulley unit (17) is greater than a diameter of the shaft extension (fig. 4), wherein the pulley unit rotates less than the shaft extension to reset the motor.  
Regarding claim 22, Stefanic teaches the non-powered reset mechanism of Claim 18, wherein when the motor is rotated to the actuation position, torque provided on the drive cable by the pulley unit is greater than a torque required to rotate the motor and a gear train driven by the motor under no load condition (para. 0049), wherein ceasing actuation of the motor provides a no-load condition, and wherein the torque provided on the drive cable causes the motor to reset under the no load condition (para. 0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanic (US 20050134054 A1) in view of Ehret (US 6805386 B2).  
Regarding claim 3, Stefanic teaches the closure latch assembly of Claim 2, wherein the latch mechanism includes a ratchet (3) and a pawl (4), the ratchet being moveable between a striker release position (fig. 3) whereat a striker fixed to a vehicle body is displaced from engagement with the ratchet and a striker capture position (fig. 2; fig. 4) whereat the ratchet retains and holds the striker, the pawl being moveable between a ratchet releasing position (fig. 3) whereat the ratchet is permitted to move toward its striker release position and a ratchet holding position (fig. 2, 4) whereat the pawl holds the ratchet in its striker capture position, the pawl being biased toward its ratchet holding position (biased by spring 14), the latch mechanism is operating in its unlatched state when the ratchet is located in its striker release position and is operating in its latched state when the ratchet is held in its striker capture position, wherein the latch release mechanism includes a release cam (17) rotatably driven by the electric motor between a home position whereat the pawl is maintained in its ratchet holding position (fig. 4) and a pawl release position whereat the pawl moves to its ratchet releasing position (para. 0044), the latch release mechanism is operating in its non-actuated state when the release cam is located in its home position (fig. 4) and is operating in its actuated state when the release cam is located in its pawl release position (para. 0044), wherein movement of the release cam from its home position to its pawl release position is caused by rotation of the motor shaft in the actuation direction for providing a power release function (para. 0044), and movement of the release cam from its pawl release position to its home position is caused by rotation of the motor shaft in the reset direction for providing a non-powered reset function (para. 0049).
Stefanic does not explicitly teach wherein the ratchet is biased toward its striker release position.  
Ehret teaches a similar closure latch wherein the ratchet is biased toward the striker release position (spring 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stefanic with those of Ehret to bias the ratchet toward the striker release position.  Biasing the ratchet to the striker release position allows for an assisted opening function.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art
Regarding claim 4, Stefanic teaches the closure latch assembly of Claim 1, however fails to teach wherein the actuatable mechanism is a latch cinch mechanism operable in its non-actuated state when the latch mechanism is operating in its first state, wherein the first state is a secondary latched state, for holding the closure panel in its first position, wherein the first position is a partially-closed position, wherein the latch cinch mechanism is also operable in its actuated state to shift the latch mechanism from its secondary latched state into its second state, wherein the second state is a primary latched state, for moving the closure panel from its partially-closed position to its second position, wherein the second position is a fully-closed position, and wherein the shifting of the reset mechanism into its spring-released state results in a spring-assist force being applied to the motor shaft for shifting the latch cinch mechanism into its non-actuated state while the latch mechanism is held in its primary latched state.
Ehret teaches a similar closure latch wherein the actuatable mechanism is a latch cinch mechanism operable in its non-actuated state when the latch mechanism is operating in its first state, wherein the first state is a secondary latched state, for holding the closure panel in its first position, wherein the first position is a partially-closed position (pawl rests on 20), wherein the latch cinch mechanism is also operable in its actuated state to shift the latch mechanism from its secondary latched state into its second state (pawl rests on 18), wherein the second state is a primary latched state (pawl rests on 18), for moving the closure panel from its partially-closed position to its second position, wherein the second position is a fully-closed position, and wherein the shifting of the reset mechanism into its spring-released state results in a spring-assist force being applied to the motor shaft for shifting the latch cinch mechanism into its non-actuated state while the latch mechanism is held in its primary latched state (pawl rests on 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stefanic with those of Ehret to utilize the closure latch assembly for a power cinching feature.  Power cinching helps to allow higher end doors to have automated opening and closing processes.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art
Regarding claim 12, Stefanic teaches the power actuator of Claim 11, wherein the latch mechanism includes a ratchet (3) and a pawl (4), the ratchet being moveable between a striker release position (fig. 3) whereat a striker fixed to a vehicle body is displaced from engagement with the ratchet and a striker capture position (fig. 2; fig. 4) whereat the ratchet retains and holds the striker, the pawl being moveable between a ratchet releasing position (fig. 3) whereat the ratchet is permitted to move toward its striker release position and a ratchet holding position (fig. 2, 4) whereat the pawl holds the ratchet in its striker capture position, the pawl being biased toward its ratchet holding position (biased by spring 14), the latch mechanism is operating in its unlatched state when the ratchet is located in its striker release position and is operating in its latched state when the ratchet is held in its striker capture position, wherein the latch release mechanism includes a release cam (17) rotatably driven by the electric motor between a home position whereat the pawl is maintained in its ratchet holding position (fig. 4) and a pawl release position whereat the pawl moves to its ratchet releasing position (para. 0044), the latch release mechanism is operating in its non-actuated state when the release cam is located in its home position (fig. 4) and is operating in its actuated state when the release cam is located in its pawl release position (para. 0044), wherein movement of the release cam from its home position to its pawl release position is caused by rotation of the motor shaft in the actuation direction for providing a power release function (para. 0044), and movement of the release cam from its pawl release position to its home position is caused by rotation of the motor shaft in the reset direction for providing a non-powered reset function (para. 0049).
Stefanic does not explicitly teach wherein the ratchet is biased toward its striker release position.  
Ehret teaches a similar closure latch wherein the ratchet is biased toward the striker release position (para. 0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stefanic with those of Ehret to bias the ratchet toward the striker release position.  Biasing the ratchet to the striker release position allows for an assisted opening function.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art
Regarding claim 13, Stefanic teaches the power actuator of Claim 10, however fails to teach wherein the actuatable mechanism is a latch cinch mechanism operable in its non-actuated state when the latch mechanism is operating in its first state, wherein the first state is a secondary latched state, for holding the closure panel in its first position, wherein the first position is a partially-closed position, wherein the latch cinch mechanism is also operable in its actuated state to shift the latch mechanism from its secondary latched state into its second state, wherein the second state is a primary latched state, for moving the closure panel from its partially-closed position to its second position, wherein the second position is a fully-closed position, and wherein the shifting of the reset mechanism into its spring-released state results in a spring-assist force being applied to the motor shaft for shifting the latch cinch mechanism into its non-actuated state while the latch mechanism is held in its primary latched state.
Ehret teaches a similar closure latch wherein the actuatable mechanism is a latch cinch mechanism operable in its non-actuated state when the latch mechanism is operating in its first state, wherein the first state is a secondary latched state, for holding the closure panel in its first position, wherein the first position is a partially-closed position (pawl rests on 20), wherein the latch cinch mechanism is also operable in its actuated state to shift the latch mechanism from its secondary latched state into its second state (pawl rests on 18), wherein the second state is a primary latched state (pawl rests on 18), for moving the closure panel from its partially-closed position to its second position, wherein the second position is a fully-closed position, and wherein the shifting of the reset mechanism into its spring-released state results in a spring-assist force being applied to the motor shaft for shifting the latch cinch mechanism into its non-actuated state while the latch mechanism is held in its primary latched state (pawl rests on 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Stefanic with those of Ehret to utilize the closure latch assembly for a power cinching feature.  Power cinching helps to allow higher end doors to have automated opening and closing processes as discussed by Ehret.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675